In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00403-CV
CARROLL INDEPENDENT SCHOOL                §   On Appeal from the 153rd District
DISTRICT BOARD OF TRUSTEES;                   Court
MICHELLE MOORE, IN HER CAPACITY
AS TRUSTEE AND PRESIDENT OF THE
CARROLL INDEPENDENT SCHOOL
DISTRICT BOARD OF TRUSTEES; SHERI
MILLS, IN HER CAPACITY AS TRUSTEE         §   of Tarrant County (153-319405-20)
OF THE CARROLL INDEPENDENT
SCHOOL DISTRICT BOARD OF
TRUSTEES; AND TODD CARLTON, IN
HIS CAPACITY AS TRUSTEE OF THE
CARROLL INDEPENDENT SCHOOL                §   October 14, 2021
DISTRICT BOARD OF TRUSTEES,
Appellants
V.
                                          §   Memorandum Opinion by Justice
KRISTIN GARCIA, Appellee                      Birdwell

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell